DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 12/9/18 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because it employs legal phraseology.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
The drawing show reference character #336 in Fig. 8 however, this feature is not disclosed in the instant specification.
The drawing show reference character #218A in Fig. 8 however, this feature is not disclosed in the instant specification..  
Appropriate correction is required.
Drawings
The drawings are objected to because
•    Reference characters “52” and “250” have both been used to designate “cutting unit”.
•    Reference character #336 shown in Fig. 8 is not disclosed in the instant specification.
•    Reference character #218A shown in Fig. 8 is not disclosed in the instant specification.
•    “a fixed support” as recited in claims 1 and 18 appears to be shown in the drawings however, not reference character has been assigned to this feature. The .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line 
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
A claim is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus. It is noted that claims 1-18 are directed to an apparatus not a process of use. The claims mention an undefined, unspecified material. Such material is not positively claimed as an element of the apparatus. The material is directed to material/article intended to be worked upon. The claimed apparatus is not required to be used in any process nor with any unclaimed material other unclaimed materials or structures including as may be intended by applicant. 
It is further noted that the claims are employ various “to…”, “adapted to…” “for…” and similar clauses directed to intended use. It has been held that the recitation that an element is “adapted to” or “capable of” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “driving mechanism for…”, “positing member”, “transport mechanism for…”  in claims 1, 5-7, 12-14, and 17-19.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

   Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12-14, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “driving mechanism for…” and “transport mechanism for…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim, 
(ii) the structure described in the specification does not perform the entire function in the claim, or (iii) no association between the structure and the function can be found in the specification. Therefore, claims 1, 7, 12-14, 17, and 19 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
As to claim 1, it is unclear what is structurally meant by the “adapted to movably receive…” clause. It is unclear what applicant intends to be structurally capable of moving. Furthermore, it is unclear what is the structural nexus/connectivity of the filament to the head portion and drive portion. The adapted to clause nor any other portion of the claim requires the filament and head connector to be structurally connected. The claim does not require the filament to be connected to the head portion nor driving mechanism. The “for advancing and/or…” clause does not provide for any structural connection nor relative structural locations between the driving mechanism, filament, and head portion. Furthermore, the head portion is not required to be structurally connected to the driving mechanism. Therefore, it is unclear how the 3 structurally unconnected structures are considered as defining a single apparatus. Although the specification describes and drawings illustrate embodiments of the entire apparatus, it appears that applicant has chosen to arbitrarily claim a few (3) unconnected parts of the entire apparatus and assert that such parts define a single apparatus.  A 
It is unclear if applicant intends for the fixed support to be an element of the claimed invention. As presently, drafted such fixed support is not positively claimed. Reciting that the prior claimed driving mechanism is arranged on a fixed support does not require the latter which has not been previously positively claimed/listed to be an element of the instant apparatus. If applicant intends for the apparatus to comprise a fixed support, then it should be clearly listed as an element. It is noted that the fixed support is recited as being fixed to nor relative to anything. As presently drafted, the apparatus is only defined by (1) a filament; a head portion, and a driving mechanism. The term “and” should be added to the end of the head portion paragraph to indicate that the driving mechanism is the last element in the list.
It is unclear what is required of a length value for it to be considered as “pre-determined”. There is no requirement for anyone nor anything to determine a length nor anything else prior to any event nor time. Any length value, can be considered as being “pre-determined” relative to some future event or time. (See also claims 8-9 and 18-19). Furthermore, it is noted that the filament does not move itself. The filament must be moved by some other mechanical structure. 
  As to claim 2, it is unclear if applicant intends for the storage element to be a structural element of the invention. As presently drafted, it is not positively claimed as nor required to be an element of the claimed apparatus. The same reasons given above relative to the fixed support are also applicable here. 
It is unclear how claim 3, further structurally limits the invention, because it is directed to the storage unit that is not an element of the claimed apparatus. Even if claimed as element of the invention, it is noted that the "for storing..." clause is directed to intended use. No coil of filament is positively claimed. Furthermore, it is unclear what is the relationship of such coil to the filament of claim 1.  If applicant intends for the apparatus comprise a storage unit storing a spool including a coil of the filament which includes the second end of the filament, then the claims should clearly provide for such. 
Claim 4 is directed to the unclaimed storage unit. See prior remarks above. Furthermore, it noted that claim does not provide for a relative basis of what is structurally required to be “a fixed position”. A position is not structure. It is further unclear what is structurally meant by the term “separated”. It is unclear if applicant is asserting that the elements are not structurally connected or are just in different physical locations. It is noted that any location other than the head portion, is separated from the head portion. C 
As to claims 5-7, it is unclear what is the structural nexus of the positioning member to the prior 3 positively claimed elements of claim 1 because the adapted to clause does not require that member to connected to any of such positively claimed elements. The clause only provides for a possible use of the member as does the “to receivably engage…” clause of claim 6. 
The “arranged between” clause does not provide for not require the positioning member to be structurally connected to the driving mechanism and portion. As noted above, a collection of structurally unconnected structures/parts does not define a single apparatus.
As to claims 9-11, it is unclear what is the structural nexus/connectivity of the cutting unit to the prior positively claimed elements of claim 1. The adapted to clause does not provide for nor require any structural connectivity nor relative structural location. See prior remarks above. Furthermore, it is unclear what is required of a length value for it to be considered “pre-set”. The term “pre-set” is essentially no different than “pre-determined”. See prior remarks/rejections above directed to “pre-determined”. See also claim 18. If given a plurality of cut filament sections that are the same and/or different sizes one could not visually based upon the structure of the filament sections ascertain whether or not the length values are “pre-set” and/or “pre-determined”. The terms are vague, ambiguous, and indefinite.    The claim only requires that the cutting unit be structurally capable of cutting the filament. 
Claim 10 is essentially the same as claim 4, but directed to the cutting unit and head portion. The same remarks/rejections of claim 4 are also applicable here. 
As to claims 12-14, it is unclear what is the structural nexus/connectivity between the transporting mechanism and prior positively claimed elements of claim 1. The claims do not require nor provide for the transporting mechanism being structurally connected to the head portion nor any other positively claimed elements.  See prior remarks/rejections above. If applicant intends for the transporting mechanism to be moveable and the head portion to be connected to the transporting mechanism such that the transporting mechanism is capable of moving the head portion within respective horizontal and vertical planes, then the claims should clearly provide for such. 
It is unclear how claim 15 further structurally limits the invention because the claim is directed to the unclaimed material. See remarks above. Furthermore, it is noted that the 
As to claim 17, it is unclear what is the structural nexus/connectivity between the flexible guide tube and the prior positively claimed elements of claim 1. The claims do not require nor provide for the flexible guide tube being structurally connected to the filament, head portion, nor any other positively claimed elements.  Furthermore, the “for positioning…while…” clause is directed to a process step that is never required to ever be performed.  See prior remarks/rejections above.
It is noted that claims 18-19, employ the same or similar language as claims 1-2, 4, etc. Therefore, the same rejections/remarks above are applicable. 
The term "near" in claim 18 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no indication as to what specific location(s), .
As to claim 19, it is unclear what is the structural nexus of the “a first end of a filament” recited in the arranging step and the prior “a filament having a first end” previously mentioned. If they are one in the same, the claim should clearly indicate such. 
As to claim 19, it is unclear what is the structural nexus of the “a head portion” recited in the arranging step and the prior head portion previously mentioned. If they are one in the same, the claim should clearly indicate such. 
As to claim 19, it is unclear what is required of an end of the filament to be considered as “fresh”. The term “fresh” is relative and not defined in the claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by  Martin, US Patent No. 5,063,791.
With respect to claim 1, Martin teaches an apparatus for transferring material [Abstract! comprising a filament having a first end for carrying the material [column 3 lines 49-
With respect to claim 2, Martin teaches the apparatus according to claim 1 above, wherein the filament includes a second end connected to and accommodated in a storage unit [column 4 lines 60-68, column 5 lines 1-8: Fig. 3 #23].
With respect to claim 3, Martin teaches the apparatus according to claim 2 above, wherein the storage unit comprises a spool for storing a coil of filament [Martin teaches the storage unit is a spool; column 4 lines 60-65; Fig. 3 #23].
With respect to claim 4, Martin teaches the apparatus according to claim 2 above, wherein the storage unit is arranged in a fixed position separated from the head portion [Martin teaches spool 23 is fixed on plate 20 and is separated from the head portion 29; column 4 lines 55-59: Fig. 3].
With respect to claim 5, Martin teaches the apparatus according to claim 1 above, further comprises a positioning member adapted to engage the filament for positioning the 
With respect to claim 6, Martin teaches the apparatus according to claim 5 above, wherein the positioning member comprises a guide tube to receivably engage at least part of the filament [Martin teaches block 25 (i.e. positioning member) has a metal tube 28 (i.e. guide tube): column 4 lines 65-68: Fig. 3 #28].
With respect to claim 7, Martin teaches the apparatus according to claim 5 above, wherein the positioning member is arranged between the driving mechanism and the head portion [Martin teaches block 26 (i.e. positioning member) is between driving mechanism 30 and the head portion 29; Fig. 3].
With respect to claim 8, Martin teaches the apparatus according to claim 1, wherein the pre-determined length is of a range of about 1 mm to about 10 mm. Martin teaches a driving mechanism capable of advancing the filament [column 3 lines 55-58, column 5 lines 9-15; Fig. 1a #5; Fig. 3 #30] and is therefore capable of performing the intended function of advancing the filament to a range of about 1 mm to 10 mm.
With respect to claim 9, Martin teaches the apparatus according to claim 1 above, further comprising a cutting unit adapted to cut a preset length of the filament from the pre-determined length of the filament protruding from the head portion, wherein the preset length is equal to or shorter than the pre-determined length [column 5 lines 29-36: Fig. 3 #32].
With respect to claim 10, Martin teaches the apparatus according to claim 9 above, wherein the cutting unit is arranged in a fixed position separated from the head portion 
With respect to claim 11, Martin teaches the apparatus according to claim 9 above, wherein the cutting unit comprises at least one blade for cutting the filament [column 5 lines 31-32].
With respect to claim 12, Martin teaches the apparatus according to claim 1 above, further comprising a transporting mechanism for transporting the head portion [column 4 lines 23-30: Fig. 2a #12, #13].
With respect to claim 13, Martin teaches the apparatus according to claim 12 above, wherein the head portion is adapted to move horizontally along an x-y plane by the transporting mechanism [column 4 lines 23-30: Fig. 2a #12].
With respect to claim 14, Martin teaches the apparatus according to claim 12 above, wherein the head portion is adapted to move vertically along a z-axis by the transporting mechanism [column 4 lines 23-30; Fig. 2a #13].
With respect to claim 15, Martin teaches the apparatus according to claim 1 above, wherein the material comprises at least one of a biological material, a chemical substance, a chemical compound and a chemical reagent [Abstract].
With respect to claim 16, Martin teaches the apparatus according to claim 1 above, wherein the filament is composed of a material selected from a group consisting of polymers, metals, glass, ceramic and a combination or a compound thereof [column 3 line 51].
With respect to claim 18, Martin teaches an apparatus for transferring material [Abstract] comprising a filament having a first end for carrying the material [column 3 lines 49-
With respect to claim 19, Martin teaches a method of transferring material from a source location to a target location using an apparatus [column 5, lines 55-68; column 6, lines 1-21] comprising, a filament having a first end for carrying the material [column 3, lines 49-54 & lines 61-64; column 4, lines 60-65; Fig. 1a-1b #3a; Fig. 3 #24; monofilament tip], a head portion adapted to movably receive at least part of the filament [column 3, lines 49-51; column 5, lines 1 -8; Fig. 1a #1; Fig. 3 #29; rigid metal plunger], and a driving mechanism for advancing and/or retracting the filament towards and/or away from the head portion [column 3, lines 55-58; column 5, lines 9-15; Fig. 1a #5: Fig. 3 #30], wherein the driving mechanism is arranged on a fixed support [column 4, lines 56-59; Fig. 3 #20] separated from the movable head portion [Martin teaches the driving mechanism 30 is spaced away from (separated from) the head portion 29; Fig. 3], and wherein the filament is movable such that the first end protrudes by a pre-determined length from the head portion to allow transfer of the material to and from the first end [Abstract; column 3, lines 52-54; Fig. 1A #3a], the method comprising the steps of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin as applied above, and further in view of Astle, US Patent No. 4,287,301.
With respect to claim 17, Martin teaches the apparatus according to claim 1 above, further comprising a guide tube adapted to receivably engage at least part of the filament for positioning and constraining the filament while the filament is driven to move within the guide tube, said guide tube arranged between the head portion and the driving mechanism [Martin teaches block 25 (i.e. positioning member) has a metal tube 28 (i.e. guide tube); column 4 lines 65-68; Fig. 3 #28].
Martin does not teach the guide tube is flexible.
However, Astle teaches the analogous art of applying a specimen onto plates using a flexible tube (Astle [column 1, lines 50-55; column 6 lines 1-5]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the guide tube of Martin with the flexible soft tube, as taught by Astle, because .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hunter; Ian W.; CAMPBELL; William Eugene; and Knowles; Peter et al. disclose deposition devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258.  The examiner can normally be reached on M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/BRIAN R GORDON/             Primary Examiner, Art Unit 1798